                                             IN THE
                                  UNITED STATES DISTRICT COURT
                                            FOR THE
                                  WESTERN DISTRICT OF VIRGINIA
                                       DANVILLE DIVISION

 UNITED STATES OF AMERICA                            )
                                                     )
         v.                                          )       Criminal No. 4:18-cr-00011
                                                     )
 MARCUS JAY DAVIS                           )
     Et al.                                          )

              UNITED STATES’ OPPOSITION CLARIFYING AND CORRECTING
                    DEFENDANTS’ DISCOVERY REPRESENTATIONS

         On December 20, 2018, certain defendants in this case filed a motion with the Court asking

 for a continuance of the January 2019 deadline to file severance motions. See ECF No. 288. The

 United States does not oppose the motion for the reasons stated by the defendants; however, the

 United States would like to correct several misrepresentations regarding the status of discovery

 and Production 5 that were contained in the motion, as follows:

         1.       As the Court will recall, the United States has made a series of discovery

 productions, starting less than a month after the arrest of the defendants on June 14, 2018 and

 running to November 27, 2018.1 The largest of these disclosures was Production 5, which the

 United States provided to the Discovery Coordinator on November 7, 2018.

         2.       In their Motion, the defendants state that Production 5 is “twice the amount of all

 discovery previously provided by the government,” implying that the United States as intentionally




 1       Production 1 was disclosed starting July 6, 2018 (48.1 GB). Production 2 was disclosed starting August 1,
 2018 (83.3GB). Production 3 was disclosed on August 31, 2018 (14.9 GB). Production 4 was disclosed on October
 2, 2018 (171 GB). Production 5 was disclosed on November 7, 2018 (248 GB). Production 6 was disclosed on
 November 27, 2018 (30.14 GB).

                                                         1




Case 4:18-cr-00011-MFU-RSB Document 293 Filed 12/21/18 Page 1 of 5 Pageid#: 898
 delayed discovery. Mot. at 2. This is inaccurate. The first four productions totaled 317.3 GB.

 Production 5 was 248 GB. Indisputably, Production 5 was a large production, the size of which

 was greatly affected by the video files contained in the production – but in no way did it exceed

 the first productions from the government. The United States has sought to provide thorough

 discovery in a timely manner while balancing real and significant witness safety issues.

         3.       Further, the defendants’ description of the materials contained in Production 5 is

 misleading. See Mot. at 2-3. In their Motion, the defendants list the number of various files

 types. The United States has tried to calculate the numbers stated by the defendants in their

 motion and cannot do so. For example, when the government runs a property search through the

 production, it only finds 1,242 PDF files (i.e., documents), which include items like grand jury

 transcripts, exhibits, and police reports – a number 6 times less than the figure provided by the

 defendants. As another example, in reviewing the video files, the government notes that there are

 only 116 interview and body worn camera files contained in Production 5,2 which is comprised of

 approximately 26 substantive interviews related to this case; approximately 9 interviews by

 officers trying to locate Kevin Trent and Tanasia Coleman (after they fled from arrest by police on

 June 14, 2018); and approximately 40 body worn camera videos from police actions (such as

 search warrants, traffic stops, and arrests) – not the almost 5,700 “videos” described by the

 defendants in their motion. As another example, the governments’ calculation of the number of

 audio files is nowhere near that of the defendants, and the government does not know how the




 2        Interview and body worn camera videos are typically broken down into 1-hour segments, with each segment
 a separate video file. For example, one interview of one witness is contained in three, one-hour video files.
 Therefore, the number of files can give you an approximation of how many hours of interviews/body worn camera
 videos exist.

                                                        2




Case 4:18-cr-00011-MFU-RSB Document 293 Filed 12/21/18 Page 2 of 5 Pageid#: 899
 defendants reached that number. However, the government does know that there is only one

 substantive audio file in Production 5 (an interview of Defendant Kevin Trent) and that a single

 cellphone extraction report can contain hundreds of audio files, which are typically completely

 irrelevant items, like ring tones and music files. 3 The Discovery Coordinator is capable of

 identifying the relevant and substantive files for the defendants so that they are not spending time

 reviewing “chaff.” 4         The defendants’ calculations are misleading, and the United States

 encourages the Court to contact the Discovery Coordinator so that the Court has an accurate

 understanding of the discovery contents.

          4.       Finally, the defendants claim that the government has provided materials

 “inaccessible to the defendants’ counsel” and then discuss an example. Mot. at 3-4. This is also

 inaccurate.     Officers with the Danville Police Department interviewed Defendant Deshawn

 Anthony on three occasions: June 2017, October 2017, and November 2017. Production 2

 contains copies of these interview videos. DPD officers interviewed Defendant Kevin Trent in

 November 2016. A copy of that interview in contained in Production 3. In September 2018,

 after the United States released Production 3, the Discovery Coordinator informed the government

 that one of the Deshawn Anthony interviews and the Kevin Trent interview were not playable.

 The United States was able to correct the problem with the Trent interview and produced a

 corrected copy of that interview in Production 5. The government has been unable to correct the




 3        The Facebook accounts also contain a number of files that are technically media files, but are really items
 like emjois or thumbnail-sized photos, such as profile pictures or icons.

 4       In fact, the discovery materials as provided to the Discovery Coordinator were labeled and organized in
 such a way as to make this identification of relevant materials quick and easy.



                                                           3




Case 4:18-cr-00011-MFU-RSB Document 293 Filed 12/21/18 Page 3 of 5 Pageid#: 900
 Anthony interview, and cannot play the video itself as the execution file appears corrupted. In

 other words, the video is not playable to any party. Therefore, out of the numerous video files the

 government has produced, only one is “inaccessible.” The United States knows of no other

 discovery issue, nor has been informed of one by the defendants or the Discovery Coordinator –

 in contradiction to the defendants’ motion, which more than implies that the government has

 provide numerous problematic discovery materials.

        5.      The United States has provided virtually open file discovery, which will, by its

 nature, contain numerous files irrelevant to the charges in this case (e.g., ring tones and music files

 from cellphone extractions), which the Discovery Coordinator can help the defendants identify.

 In addition, to help facilitate the defendants’ discovery review, the United States has provided a

 very organized format, searchable files, and its own work product, such as its detailed and thorough

 analyses of the defendants’ Facebook accounts.




                                                   4




Case 4:18-cr-00011-MFU-RSB Document 293 Filed 12/21/18 Page 4 of 5 Pageid#: 901
        THEREFORE, the United States does not substantively oppose the defendants’ motion to

 continue the January 2019 motion to sever deadline, but seeks to correct what it believes are

 misleading representations about the government’s discovery productions in this case.

                                               Respectfully submitted,

                                               THOMAS T. CULLEN
                                               United States Attorney

                                               s/Heather L. Carlton
                                               Ronald M. Huber, VSB No. 31135
                                               Heather L. Carlton, VSB No. 84752
                                               Assistant United States Attorneys
                                               United States Attorney's Office
                                               255 West Main Street, Room 130
                                               Charlottesville, VA 22902
                                               Tel: 434.293.4283
                                               Ron.huber@usdoj.gov
                                               Heather.carlton@usdoj.gov


 DATED: December 21, 2018




                                      CERTIFICATE

        I hereby certify that a true and correct copy of the foregoing has been electronically filed

 with the Clerk by CM/ECF system, which will send notification of such filing to all counsel of

 record, on this 21st day of December, 2018.

                                                      s/Heather L. Carlton
                                                      Assistant United States Attorney




                                                  5




Case 4:18-cr-00011-MFU-RSB Document 293 Filed 12/21/18 Page 5 of 5 Pageid#: 902
